 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. 16-04228PO-001-PCT-DMF
10                  Plaintiff,                           ORDER
11   v.
12   Adrian Garrick McCabe,
13                  Defendant.
14
15          A Petition to Revoke Unsupervised Probation has been filed. Defendant has
16   admitted to allegation in Paragraph A of the Petition to Revoke, that he violated the
17   conditions of his unsupervised probation. In addition, the Government has moved to
18   dismiss with prejudice allegation in Paragraph B.
19          The Court finds the Defendant has violated the terms and conditions of unsupervised
20   probation. The Court has considered the factors set forth in 18 U.S.C. ' 3553(a), the U.S.
21   Sentencing Commission Chapter 7 policy statements, the original guideline range,
22   statements of the parties, and all documentation submitted, including the probation report.
23   The Court finds Defendant's unsupervised probation should be revoked pursuant to 18
24   U.S.C. § 3565(a)(2). Accordingly,
25          IT IS THE JUDGMENT OF THIS COURT that Defendant's unsupervised
26
     probation is hereby revoked as unsuccessfully completed and Defendant is resentenced as
27
     set forth below.
28
 1         IT IS FURTHER ORDERED that the defendant is hereby committed to the
 2   custody of the Bureau of Prisons for the term of TIME SERVED.
 3         IT IS FURTHER ORDERED dismissing allegation in Paragraph B of the Petition
 4   to Revoke.
 5         IT IS FURTHER ORDERED that all prior orders concerning fine(s), restitution,
 6   and special assessment(s) are affirmed.
 7         The defendant is advised of the defendant’s limited appeal rights.
 8         Dated this 17th day of June, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
